Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Office action is in response to communication filed on January 06, 2021.  Claims 1, 4-8, 11-15, and 18-20 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-20 are allowed.

Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Jang et al., (US 20110225194), Eder (US 2012/0158633), and Shibayama et al., (US 2017/0230789).
	Jang provides analyzing information about floating population.  The apparatus includes an information collection unit, a data integration unit, a data mining analysis unit, and an interface unit.  The information collection unit collects information about locations provided by mobile communication terminals of moving objects, information about attributes of the moving objects, and information about locations and attributes related to stationary objects.  The data integration unit creates integrated data by integrating the information collected by the information collection unit, national statistical information, and map data registered previously.  The data mining analysis unit extracts data, consistent 
	Eder illustrates developing and implementing a Knowledge Based Search System for an entity.  Entity related data are analyzed as required to develop an entity knowledge and one or more knowledge graphs.  The knowledge graphs are used to support the retrieval of relevant search results
Shibayama discloses a log information obtaining unit which obtains log information in which positional information of a wireless terminal and clock time information at which the positional information is obtained are associated, a population fluctuation pattern determination unit which determines a population fluctuation pattern based on the log information, a type determination unit which determines a type of a facility based on the population fluctuation pattern determined by the population fluctuation pattern determination unit, with reference to basic pattern information indicating a population fluctuation pattern for each facility type, and an estimated value deriving unit which extracts calculation basic information corresponding to the facility type determined by the type determination unit to derive an estimated value of the population movement of the facility are comprised

	However, the combination of Jang, Eder, and Shibayama fails to teach or suggest the limitations of independent claims which recite receiving a location based social network (LBSN) dataset representative of detected activity of a plurality of users within a selected geographical region from an Internet-based social media networking application, wherein the LBSN dataset is generated according to check-ins to various locations within the selected geographical region as reported by respective devices associated with each of the plurality of users executing the Internet-based social media networking application; determining a crowded area for the selected geographical region at predefined time 


As per the dependent claims, these claims depend on the allowed independent claims and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


:
	Lara et al., (US 2014/0370844): Discusses technology used for analyzing said acquired information for determining, over a period of time, the locations of said user's mobile computing device and deduce through a statistical model the points of interest, identifying and labelling at least part of said user's mobile computing device determined locations as points of interest.
Morris et al., (US 2014/0152836):  Provides for [t]racking a target across a region is disclosed.  A graphical user interface is provided that displays, in a first region, video from a field of view of a main video device, and, in a plurality of second regions, video from a field of view of each of a plurality of perimeter video devices (PVDs).  The field of view of each PVD is proximate to the main video device's field of view.  A selection of one of the plurality of PVDs is received.  In response, video from a field of view of the selected PVD is displayed in the first region, and a plurality of candidate PVDs is identified.  Each candidate PVD has a field of view proximate to the field of view of the selected PVD.  The plurality of second regions is then repopulated with video from a field of view of each of the plurality of identified candidate PVDs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683